Citation Nr: 0906233	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-09 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service-connected internal derangement of the left knee.

2.  Entitlement to a rating in excess of 10 percent for 
service-connected arthritis of the left knee.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which denied the benefit sought on 
appeal.  While on appeal, the Veteran was awarded a separate 
10 percent rating for arthritis of the left knee.  

In May 2007, the Veteran appeared and testified at a video 
conference hearing at the Salt Lake City RO.  The transcript 
is of record.  In July 2007, the Board remanded the case for 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the July 2007 remand, the Board requested that a VA 
examiner determine the current severity of the Veteran's left 
knee disabilities.  Included in this remand was a request 
that the examiner provide an opinion as to the degree of 
severity of any instability or subluxation of the left knee.  
Additionally, the examiner was to note whether the Veteran's 
left knee locks, and if so, the frequency of its locking.  
This testing was either not performed, or the results were 
not noted within the VA examination report.  As a 
consequence, the examiner's opinion is incomplete.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the VA Secretary a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as the 
head of the Department.  Additionally, the Court stated that 
where the remand orders of the Board or the Court are not 
complied with, the Board itself errs in failing to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

Given the lack of documentation regarding any testing 
involving the possible locking, instability, and subluxation 
of the left knee, this matter must be remanded once again.  
The examiner should again be given specific instructions to 
consider whether the Veteran experiences any locking, 
subluxation or instability related to his left knee 
disabilities.

Further, while the Veteran's appeal was pending, the Court 
rendered a decision in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), regarding the required notice for veterans seeking 
increased ratings.  The Veteran has not been provided this 
notice.  As this case is being remanded for further 
evidentiary development, the Veteran should also be provided 
notice in compliance with Vazquez-Flores.  All necessary 
development should be performed.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice 
regarding the evidence required to 
substantiate his claim for an increased 
rating-including VCAA notice compliant 
with Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  

2.  Schedule the Veteran for another VA 
examination to determine the current 
severity of his service-connected left 
knee disabilities.  The claims folder 
should be provided to the examiner for 
review.  Any indicated studies should be 
performed.  The examiner should undertake 
range of motion studies for the left knee, 
noting the exact measurements for flexion 
and extension, and specifically 
indentifying any excursion of motion 
accompanied by pain.  The extent of any 
incoordination, weakened movement, and 
excess fatigability on use should also be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement, and 
excess fatigability on use should be 
assessed in terms of additional degrees of 
limitation of motion.  

The examiner should specifically provide 
an opinion concerning the degree of 
severity of any instability or subluxation 
of the left knee.  Further, the examiner 
should also determine whether the left 
knee locks, and if so, the frequency with 
which it locks.

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The Veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




